1

2

3

4

5

6

7                           UNITED STATES DISTRICT COURT

8                       EASTERN DISTRICT OF CALIFORNIA

9

10   UNITED STATES OF AMERICA,            No.   2:13-cr-00084-JAM
11             Plaintiff,
12        v.                              ORDER GRANTING DEFENDANT’S
                                          MOTION FOR SENTENCE REDUCTION
13   ANITA SHARMA,                        UNDER 18 U.S.C. § 3582(c)(1)(A)
14             Defendant.
15

16       On April 28, 2021, Defendant filed a Motion for

17   Compassionate Release.      See Mot., ECF No. 359.    The Court finds

18   extraordinary and compelling reasons warrant the termination of

19   the remainder of Defendant’s sentence.      Defendant is 59 years old

20   and has health conditions that place her at high risk of serious

21   complications or death if infected with COVID-10.        She has

22   diabetes and a well-documented history of high blood pressure,

23   high cholesterol, and ischemic colitis.      See BOP Medical Records

24   and Stanford Health Care Report, Ex. 3 to Mot., ECF No. 363.       In

25   August 2018, Defendant had a heart attack.      Stanford Health Care

26   Report at 1.    Defendant has been vaccinated, but the vaccine may

27   not protect against the increasingly common, more contagious, and

28   more virulent COVID-19 variants.
1           Defendant also suffers from serious mental health issues.

2    She has been diagnosed with posttraumatic stress disorder, major

3    depressive disorder, and panic disorder.     See Dr. Ross Diagnosis

4    Report and Opinion, Ex. 10 to Reply, ECF No. 376-1.    To begin

5    dealing with these issues, Defendant enrolled in a full services

6    mental health treatment program through Santa Clara County’s

7    Behavioral Health Services in January 2021.    See Santa Clara

8    Behavioral Health Status Report, Ex. 4 to Mot., ECF No. 363-1.

9    She participates in regular counseling sessions to treat her

10   various mental health issues.    In addition, Defendant’s son

11   developed cancer while she was incarcerated.    Letter from Def.,

12   ECF No. 373-1.   He is now in recovery and Defendant intends to

13   support him throughout his recovery process.    Id.

14          The Court finds that the 18 U.S.C. § 3553(a) sentencing

15   factors do not require a different result.    Defendant poses a low

16   risk of recidivism or danger to the public.    Defendant’s

17   convictions are for non-violent crimes that occurred

18   approximately 15 years ago.     She had no contact with the

19   criminal justice system prior to this case.    Her offense level

20   was 23 and criminal history category was I.    PSR at 4, ECF No.
21   206.    Furthermore, Defendant self-surrendered on January 9, 2019,

22   and was released pending appeal on November 2, 2020.    Thus, she

23   has served approximately half of her 46-month term of

24   incarceration.    Terminating the remainder of her sentence at this

25   point would not minimize her original sentence’s deterrent

26   effect.
27          Defendant has spent the last seven months out of custody.

28   She was also out of custody for several years pretrial and has
1    performed well and without issue during these significant periods

2    of time in and out of custody.      See BOP Sentence Monitoring Data

3    at 1-3, Ex. 8 to Mot., ECF No. 359-6.      Allowing Defendant to

4    remain out of custody and commence her term of supervised release

5    would not put the community at risk.     Considering Defendant’s

6    physical and mental health issues, the efforts she has made to

7    treat them, and her intentions to assist her recovering son, the

8    Court finds there is more benefit to defendant and the public not

9    to interrupt these positive developments with reincarceration.         A

10   return to prison will likely derail Defendant’s progress at a

11   greater and unnecessary cost to her and to society.

12           Accordingly, the Court GRANTS Defendant’s Motion to Reduce

13   Sentence and imposes a sentence of time served.      Defendant’s June

14   21, 2021, self-surrender date is hereby VACATED.      The Government

15   has until June 4, 2021, to file a request for Defendant’s

16   conditions of release.      Defendant shall file a reply by June 9,

17   2021.    The Court will issue the final order of release upon

18   review of these filings.      Once the final order of release has

19   been issued, Defendant shall begin serving her 24-month term of

20   supervised release.
21           IT IS SO ORDERED.

22   Dated: May 27, 2021

23

24

25

26
27

28
